Case 2:20-cv-00476-JLB-NPM Document 33 Filed 07/21/21 Page 1 of 2 PageID 799




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

ELISBET TAMAYO GARCIA,

             Plaintiff,

v.                                             Case No. 2:20-cv-476-JLB-NPM

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.
                                        /

                                       ORDER

      The Magistrate Judge filed a Report and Recommendation (“R&R”) on June

29, 2021, recommending that Plaintiff Elisbet Tamayo Garcia’s unopposed motion

for attorney’s fees (Doc. 31) under the Equal Access to Justice Act (“EAJA”), 28

U.S.C. § 2412(d), be granted in part and denied in part. (Doc. 32.) A district judge

may accept, reject, or modify the magistrate judge’s report and recommendation. 28

U.S.C. § 636(b)(1). In the absence of objections, a district judge is not required to

review the factual findings in the report de novo, but legal conclusions are reviewed

de novo even without an objection. Id.; Cooper-Houston v. Southern Ry. Co., 37

F.3d 603, 604 (11th Cir. 1994); Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

1993). After an independent review of the record—and noting that no objection has

been filed—the Court agrees with the R&R.

      Accordingly, it is ORDERED:

      1.     The R&R (Doc. 32) is ADOPTED and Ms. Garcia’s unopposed motion

             for fees under the EAJA (Doc. 31) is GRANTED IN PART and
Case 2:20-cv-00476-JLB-NPM Document 33 Filed 07/21/21 Page 2 of 2 PageID 800




           DENIED IN PART. The Court awards Ms. Garcia $8,398.75 under

           the EAJA. 28 U.S.C. § 2412(d). The motion is DENIED to the extent

           it seeks any greater or different relief.

     2.    If the United States Department of the Treasury determines that Ms.

           Garcia does not owe a federal debt, the Government will accept her

           assignment of EAJA fees and pay fees directly to Ms. Garcia’s counsel.

     3.    The Clerk is directed to enter a judgment as to attorney’s fees in the

           amount of $8,398.75 under the EAJA. 28 U.S.C. § 2412(d).

     ORDERED in Fort Myers, Florida, on July 21, 2021.




                                         2
